Alice Robie Resnick, J.,
dissenting. I do not agree with the majority that relator has an adequate remedy at law in this case. In my view, relator has no such remedy available to her. The only part of the majority opinion I am in agreement with is that respondents’ request for leave to answer should be overruled. Therefore, if relator can satisfy the dictates of Civ.R. 55(D) in establishing her right to relief, the writ should be granted. Relator has sufficiently demonstrated a right to respondents’ performance of a clear legal duty. Therefore, I dissent.
This case comes to us in a curious posture. Although relator filed four separate appeals with the State Personnel Board of Review (“SPBR”), only the first involving her removal from the classified service was singled out and considered. That appeal was dismissed because SPBR determined it lacked jurisdiction. Relator’s other appeals filed with SPBR, including the one challenging her termination from employment, were never considered. Relator then appealed to the common pleas court SPBR’s decision to dismiss the challenge to her removal from the classified service, and consideration of her other appeals was stayed. Thereafter, relator conceded that SPBR did not have jurisdiction over the first appeal and filed this mandamus action. As this case comes to us, the only issue is whether relator’s removal from the *478classified service was proper. The majority’s failure to appreciate the narrowness of the issue before us leads it to the erroneous conclusion that an adequate remedy at law exists. An adequate legal remedy does not exist for the reasons which follow. In sum, because relator has established a right to the relief requested, I would grant the writ.
I
I agree with relator that R.C. 124.03 does not confer jurisdiction for SPBR to rule on the propriety of a removal from the classified service when that is the sole issue before it. While SPBR has statutory jurisdiction to consider such appeals as job abolishments, discharges, etc., the majority acknowledges that “[w]hen isolated from the alleged reductions of her duties and discharge, Weiss’ removal from the classified service is not expressly covered by R.C. 124.03.” Nevertheless, the majority somehow proceeds to find that SPBR has jurisdiction to consider the issue of Weiss’ removal from the classified service. The majority correctly states the applicable law, but then misses the point. As this case comes to us, the only issue is Weiss’ removal from the classified service. While relator may possess an SPBR remedy in her other appeals, which concern matters such as the reduction of her duties and her discharge, SPBR did not consider those appeals and they are not before us now. SPBR has jurisdiction only over the appeals specifically provided for in the statute. Weiss’ appeal of her removal from the classified service, standing alone, simply is not such an appeal.
The majority’s discussion of Rarick v. Geauga Cty. Bd. of Commrs. (1980), 63 Ohio St.2d 34, 17 O.O.3d 21, 406 N.E.2d 1101, does not support its conclusion; instead it actually points to an opposite result. Contrary to the majority’s assertions, Rarick does not establish that Weiss has an adequate remedy at law by way of appeal. In Rarick, a termination of employment was properly presented for this court’s consideration. No such termination is at issue here. The statement from Rarick that SPBR has jurisdiction over appeals from “removals” is not relevant to this case. The Rarick quote actually refers to the discharge of an employee, not to a removal from the classified service. R.C. 124.03 explicitly gives SPBR jurisdiction to hear appeals concerning discharge from employment; it does not give SPBR jurisdiction to hear appeals concerning removal from the classified service when unaccompanied by any other job action. SPBR has jurisdiction only to consider a removal from the classified service in the context of one or more of the statutorily provided-for appeals. Weiss’ discharge is not before us nor was it before SPBR as it considered only Weiss’ first appeal.
*479It is clear that Weiss’ removal from the classified service, in the posture of this case, was not appealable to SPBR pursuant to R.C. 124.03. Thus, Weiss has no adequate legal remedy available when she contests her removal from the classified service; her only remedy is mandamus. Three of the cases cited by the majority: State ex rel. Miller v. Witter (1926), 114 Ohio St. 122, 150 N.E. 431, Toledo v. Osborn (1926), 23 Ohio App. 62, 155 N.E. 250, and State ex rel. Click v. Thormyer (1958), 105 Ohio App. 479, 6 O.O.2d 220, 151 N.E.2d 246, stand for the proposition that mandamus is the means by which a public employee may recover a classified position when the job action the employee is challenging is not appealable under the civil service laws. See, also, State ex rel. Moyer v. Baldwin (1908), 77 Ohio St. 532, 83 N.E. 907; Hornberger v. State ex rel. Fischer (1917), 95 Ohio St. 148, 116 N.E. 28; State ex rel. Brittain v. Bd. of Agriculture of Ohio (1917), 95 Ohio St. 276, 116 N.E. 459; Curtis v. State ex rel. Morgan (1923), 108 Ohio St. 292, 140 N.E. 522; State ex rel. Bay v. Witter (1924), 110 Ohio St. 216, 143 N.E. 556. The majority’s statement that mandamus is not available to Weiss because “tj]ob abolishments are * * * within SPBR’s jurisdiction” indicates that the majority fails to recognize the limited nature of the case before us. No job abolishment is implicated in the narrow circumstances of this case. Removals from the classified service, when not considered in the context of another job action, are not within SPBR’s jurisdiction. The majority is mistaken when it finds that Weiss has an adequate legal remedy by way of appeal, and in denying the writ for that reason.
II
Because Weiss has no adequate remedy at law, if she can show a clear right to relief and the corresponding duty of respondents to act, she is entitled to the issuance of a writ of mandamus. For the following reasons, I would find that she has made the requisite showing.
Weiss argues that the literal wording of R.C. 124.11(A)(9), relied upon by respondents when her status was changed from classified to unclassified, does not support her removal from the classified service. If Weiss is correct in her interpretation of the statutory language, no other section of R.C. Chapter 124 would support her placement in the unclassified service. From that it follows that if Weiss’ position is not in the unclassified service it must be in the classified service. See R.C. 124.11(B).
R.C. 124.11(A)(9) provides, in pertinent part:
“(A) The unclassified service shall comprise the following positions, which shall not be included in the classified service, and which shall be exempt from all examinations required by this chapter:
*480it * * *
“(9) The deputies and assistants of elective or principal executive officers authorized to act for and in the place of their principals, or holding a fiduciary relation to such principals * * (Emphasis added.)
Weiss contends that the term “principal executive officers” cannot apply to respondent Industrial Commission or to its chairman. Black’s Law Dictionary (6 Ed.1990) 1192, defines “principal” in this sense as “[highest in rank, authority, character, importance, or degree.” The commission’s chairman is not a principal pursuant to this statute because the commission exercises its power by majority vote. See R.C. 4121.03(A). Although the commission chairman may have more duties than other commission members, the chairman is not superior to the other members. The chairman is not a “principal” executive officer under R.C. 124.11(A)(9). For similar reasons, the commission itself cannot be a “principal” executive officer; the commission is not a “principal” in the statutory sense of R.C. 124.11(A)(9). In addition, when the General Assembly wished to provide exemptions from the classified service for assistants to governmental bodies such as state commissions and boards, the applicable statute explicitly mentions the governmental body. See R.C. 124.11(A)(8) (“principal appointive executive officers, boards, or commissions” [emphasis added]).
I agree with Weiss that no statutory authority exists to place her in the unclassified service. Therefore, she is a classified employee. As such, she is entitled to due process protections associated with that status. See Cleveland Bd. of Edn. v. Loudermill (1985), 470 U.S. 532, 105 S.Ct. 1487, 84 L.Ed.2d 494. I would grant the writ of mandamus and find that Weiss is a member of the classified service. As the holder of a position in the classified service, Weiss may be discharged from employment only pursuant to R.C. 124.34.
Sweeney and Douglas, JJ., concur in the foregoing dissenting opinion.